Case 2:17-cv-04679-DRH-AYS Document 46 Filed 12/14/18 Page 1 of 2 PageID #: 234



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 KARINA BIBICHEFF,                             )
                                               )
                Plaintiff,                     )
                                               )       Case No.: 2:17-cv-04679-DRH-AYS
        v.                                     )
                                               )       NOTICE OF CHANGE OF ADDRESS
 CHASE BANK USA, N.A., and                     )
 PAYPAL, INC.,                                 )
                                               )
                Defendants.                    )



        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that the undersigned counsel for Defendant Chase Bank USA,

 N.A., in the above-captioned matter, having previously entered an appearance in this action,

 hereby gives notice to the Court and to all parties of record of the change in counsel’s office

 address, as indicated below:


        Kathryn Elizabeth Cahoy (kcahoy@cov.com)
        COVINGTON & BURLING LLP
        3000 El Camino Real
        5 Palo Alto Square, 10th Floor
        Palo Alto, CA 94306
        Telephone: (650) 632-4700
        Facsimile: (650) 632-4800

        The undersigned respectfully requests that the Clerk of the Court and counsel of record

 make note of this change on their service lists.
Case 2:17-cv-04679-DRH-AYS Document 46 Filed 12/14/18 Page 2 of 2 PageID #: 235




 DATED: December 14, 2018                       Respectfully submitted,

                                                COVINGTON & BURLING LLP


                                                By:    /s/ Kathryn E. Cahoy
                                                       Kathryn E. Cahoy

                                                Attorney for Chase Bank USA, N.A.




                                       2
